DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 08/22/2018.
This action is in response to amendment and/or arguments filed on 06/27/2022. In the current amendments, claims 1,13 and 20 have been amended, claims 2 and 14 have been cancelled. Claims 1, 3-13 and 15-22 are currently pending and have been examined. 
In response to amendments and/or arguments filed on 04/13/2018, the 35 U.S.C 112(a) rejections made in the previous Office Action has been withdrawn. 


Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
35 U.S.C. § 101 Rejections  
“In the Office Action, the Office asserts that independent claims 1, 13, and 20 recite multiple mental processes and are therefore directed to an abstract idea. See Office Action, pp. 3, 19, 29… “determining, based on the data characterizing the second predictive output, a likelihood of occurrence of a fraudulent activity event associated with the entity group," in combination with the other elements of the claims cannot reasonably be any of the concepts identified by the courts as abstract ideas, at least because the claims are directed to an entity analytics tool that can simplify the data within complex multi-member entities by assembling the multi-member entities into entity groups and distilling the entity groups into lower dimensionality data constructs that are suitable for downstream consumption by predictive models, which is directed towards a technical problem rather than only mental processes. As explained in the specification, an advantage of some implementations of the claimed subject matter is that, as compared to traditional techniques, the entity analytics tool can provide improved modeling capacity, speed, and efficiency by providing computerized functionality for simplifying data into a form that can be more readily analyzed by models. See Present Specification, para. [0055]. This improvement can provide a technical solution that allows for analytical information to be generated from the raw data with little or no pre-preparation of the raw data prior to analysis. Id In addition, some aspects of the claimed subject matter enable an improved predictive system in that analysis can be performed faster and/or with fewer computing resources. Id In some implementations of the claimed subject matter, new capabilities are provided enabling predictive modeling and analysis that existing systems cannot provide. Id In some implementations of the claimed subject matter, the entity analytics recited in the claims can perform complex scripted logic. Id at para. [0056]. In some implementations of the claimed subject matter, predictive, decision, or classification models, can be located in-process or remote via Application Programming Interfaces (APIs). Id In some implementations of the claimed subject matter, one or multiple predictive analytics passes (subsequent passes build upon previous results) can be performed. Id In some implementations of the claimed subject matter, entity analytics can act on time-series or time-windows. Id In some implementations of the claimed subject matter, entity analytics can act not only on the entities but also on their source documents.” (Remarks pg. 10-11)

Examiner’s response:
The Examiner respectfully disagrees. Even though claims are examined in light of specification, the claimed invention is still directed to abstract idea mental process of observation and evaluating data relating to predictive output and make a determination of fraudulent activity. The claim does not integrate the abstract idea into practical application therefore 101 rejection is maintained accordingly. 

“In addition to the advantages of some implementations of the claimed subject matter described above, some implementations of the claimed subject matter can perform real-time analysis where documents are updated and grouping and analysis is ongoing. Id at para. [0057]. Some implementations of the claimed subject matter can enable examining the entity group, which gives a 360-degree view of the entity as opposed to first-order metrics examining aspects of individual documents. Id at para. [0059]. Some implementations of the claimed subject matter can enable document analysis without manual interpretation (e.g., doesn't require manual review). Id Some implementations of the claimed subject matter can enable near real-time detection of unusual activity, such as fraudulent activity, based on application of entity characteristics against a predictive model. Id. at paras. [0019] and [0058]-[0059]. Therefore, the claimed subject matter is not directed to an abstract idea. Step 2A, Prong 2 and Step 2B are only considered if the claims are determined to not satisfy Step 2A, prong 1, so Applicant does not address Step 2A, Prong 2 and Step 2B in view of the arguments above regarding Step 2A, prong 1. For at least these reasons, withdrawal of the pending rejection under 35 U.S.C. §101 is respectfully requested.” (Remarks pg. 10-11)

Examiner’s response:
The Examiner respectfully disagrees. In regards to the argument “the advantages of some implementations of the claimed subject matter described above, some implementations of the claimed subject matter can perform real-time analysis where documents are updated and grouping and analysis is ongoing.”, the claimed invention is still directed to abstract idea mental process of observation and evaluating data relating to predictive output and make a determination of fraudulent activity. The claim does not integrate the abstract idea into practical application therefore 101 rejection is maintained accordingly. 


35 U.S.C. § 103(a) Rejections 
Applicant’s arguments with respect to claim(s) 1, 3-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding Claim 1 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A method comprising… each of the differing units of data representing a same individual, the entities selected for inclusion in the entity group based on a set of filtering conditions;”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could receive entity group associated with different similarities measured from set of documents using observation and evaluation. In addition, a human could further group set of vector based on their different types. 
“assembling a vector characterizing the entity group, the assembling comprising evaluating a predefined entity analytic using the received entity group, wherein the predefined entity analytic calculates a feature based on the received entity group and using a source document analytic for inclusion in the vector; evaluating a predictive analytic using the assembled vector to determine data characterizing a first predictive output,”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could assemble feature vector from source documents using pen and paper and later provide the vector to an analytic model for evaluation either using pen and paper or in the human mind using observation and evaluation method. 
“the predictive analytic configured to remotely evaluate the assembled vector …evaluating the predictive analytic using the data characterizing the first predictive output to determine data characterizing a second predictive output that characterizes the assembled vector, the second predictive output characterizing a likelihood of occurrence of fraudulent activity associated with the entity group; and outputting data characterizing the likelihood of occurrence.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could remotely evaluate the assembled vector and make a prediction of the data characterizing output of the predictive model. In addition, a human could provide a probability of fraudulent activity associated with the entity group using observation and evaluation method and output verbally or write down on a piece of paper regarding the likelihood of occurrence. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “programming interface” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving an entity group including entities and associations of the entities grouped according to a measure of similarity, the entities including differing units of data and extracted from a set of documents,” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 3
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the vector includes features, the features including a set of values generated by the evaluation of the predefined entity analytic using the entity group.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify features included from the entity group and generate values associated with entity group using observation and evaluation. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 4
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein evaluating the predefined entity analytic includes executing the predefined entity analytic with the received entity group to compute a vector value.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculate vector value based on the observation of the received entity group by observation and count the value associated with the entity group.   
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 5
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the predefined entity analytic includes a count, a sum, a standard deviation, a distinct, an external query, a complex logic script, a time-series analytic, or a time-window analytic.”
 This limitation just places restrictions on the type of predefined entity analytic include and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 6
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “comprising providing the vector to a second analytic, wherein the second analytic includes: a decision analytic configured to provide ..data corresponding to a decision generated by applying one or more rules to the vector; orAttorney Docket No. 35006-802001US a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; and providing …data corresponding to the classification.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could generate predictive output based on observation of a decision analytic either write down the output or verbally say out loud the predictive output. A human could further choose or select the rules associated with the entity group using observation and evaluation method and based on that a human could generate its classifications associated with the entity group associated with its rules using observation and evaluation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “electronic” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 7
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “further comprising extracting an entity from a document”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could easily extract an entity from a document by either memorizing or write down the detail features included inside a document on a piece of paper. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 8
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“further comprising assembling at least one record comprising at least one entity from at least one record source into a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could form or assemble record of entity group from the source of document using observation and assemble vectors from the document. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 9
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“wherein the receiving is by an entity group analyzer and from an entity group assembler; the assembling of the vector is using the entity group analyzer; and the providing the vector to the second analytic is performed by the entity group analyze”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could receive entity group data and analyze using observation method then based on the observation of the incoming entity group data a human could further provide the vector to second analytic model to performed evaluation which is also capable of performing in the human mind.  

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.



Regarding Claim 10
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor ….one computing system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving, the assembling, and the providing is performed by at least one data processor forming part of at least one computing system.” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 11
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “extracting the entities from the set of documents; persisting the entities in an entity store; persisting the documents in a document store; assembling the entities into the entity group; and evaluating the second analytic using the vector; wherein the second analytic includes: a decision analytic configured to provide …data corresponding to a decision generated by applying one or more rules to the vector; or a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; and providing …data corresponding to the classification.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate predictive output based on observation of a decision analytic either write down the output or verbally say out loud the predictive output. A human could further choose or select the rules associated with the entity group using observation and evaluation method and based on that a human could generate its classifications associated with the entity group associated with its rules using observation and evaluation method. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “electronic” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.’


Regarding Claim 12
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the predefined entity analytic calculates a feature using logic, the logic including a count, a sum, a standard deviation, a distinct, an external query, a complex logic script, or a time-series analytic, a time-window analytic,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculate math which include summation, standard deviation or compute time-series analytics using pen and paper. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 13
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“A system comprising… the entities including differing units of data and extracted from 4Application No. 16/109,547Docket No.: 035006-802001USReply to Office Action of August 4, 2021 a set of documents, each of the differing units of data representing a same individual, the entities selected for inclusion in the entity group based on a set of filtering conditions”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could receive entity group associated with different similarities measured from set of documents using observation and evaluation. In addition, a human could further group set of vector based on their different types. 
“assembling a vector characterizing the entity group, the assembling comprising evaluating a predefined entity analytic using the received entity group, wherein the predefined entity analytic calculates a feature based on the received entity group and using a source document analytic for inclusion in the vector; evaluating a predictive analytic using the assembled vector to determine data characterizing a first predictive output,”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could assemble feature vector from source documents using pen and paper and later provide the vector to an analytic model for evaluation either using pen and paper or in the human mind using observation and evaluation method. 
“the predictive analytic configured to remotely evaluate the assembled vector …evaluating the predictive analytic using the data characterizing the first predictive output to determine data characterizing a second predictive output that characterizes the assembled vector, the second predictive output characterizing a likelihood of occurrence of fraudulent activity associated with the entity group; and outputting data characterizing the likelihood of occurrence.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could remotely evaluate the assembled vector and make a prediction of the data characterizing output of the predictive model. In addition, a human could provide a probability of fraudulent activity associated with the entity group using observation and evaluation method and output verbally or write down on a piece of paper regarding the likelihood of occurrence. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A system comprising: at least one data processor; and memory …processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving an entity group including entities and associations of the entities grouped according to a measure of similarity, the entities including differing units of data and extracted from a set of documents,” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);


Regarding Claim 15
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“further comprising assembling at least one record comprising at least one entity from at least one record source into a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify features included from the entity group and generate values associated with entity group using observation and evaluation. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 16
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“further comprising assembling at least one record comprising at least one entity from at least one record source into a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculate vector value based on the observation of the received entity group by observation and count the value associated with the entity group.   

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented , sensor”, buffer memory,  and processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 17
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“wherein the predefined entity analytic includes a count, a sum, a standard deviation, a distinct, an external query, a complex logic script, a time-series analytic”
This limitation just places restrictions on the type of predefined entity analytic include and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding Claim 18
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“comprising providing the vector to a second analytic, wherein the second analytic includes: a decision analytic configured to provide ..data corresponding to a decision generated by applying one or more rules to the vector; orAttorney Docket No. 35006-802001US a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; and providing …data corresponding to the classification.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could generate predictive output based on observation of a decision analytic either write down the output or verbally say out loud the predictive output. A human could further choose or select the rules associated with the entity group using observation and evaluation method and based on that a human could generate its classifications associated with the entity group associated with its rules using observation and evaluation method. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “electronic” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 19
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“the operations further comprising extracting an entity from a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could easily extract an entity from a document by either memorizing or write down the detail features included inside a document on a piece of paper. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding Claim 20
Step 1: The claim recites a computer program; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
the entities including differing units of data and extracted from 4Application No. 16/109,547Docket No.: 035006-802001USReply to Office Action of August 4, 2021 a set of documents, each of the differing units of data representing a same individual, the entities selected for inclusion in the entity group based on a set of filtering conditions”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could receive entity group associated with different similarities measured from set of documents using observation and evaluation. In addition, a human could further group set of vector based on their different types. 
“assembling a vector characterizing the entity group, the assembling comprising evaluating a predefined entity analytic using the received entity group, wherein the predefined entity analytic calculates a feature based on the received entity group and using a source document analytic for inclusion in the vector; evaluating a predictive analytic using the assembled vector to determine data characterizing a first predictive output,”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could assemble feature vector from source documents using pen and paper and later provide the vector to an analytic model for evaluation either using pen and paper or in the human mind using observation and evaluation method. 
“the predictive analytic configured to remotely evaluate the assembled vector …evaluating the predictive analytic using the data characterizing the first predictive output to determine data characterizing a second predictive output that characterizes the assembled vector, the second predictive output characterizing a likelihood of occurrence of fraudulent activity associated with the entity group; and outputting data characterizing the likelihood of occurrence.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could remotely evaluate the assembled vector and make a prediction of the data characterizing output of the predictive model. In addition, a human could provide a probability of fraudulent activity associated with the entity group using observation and evaluation method and output verbally or write down on a piece of paper regarding the likelihood of occurrence. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A non-transitory computer program product storing instructions …processor forming part of at least one computing system, …processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving an entity group including entities and associations of the entities grouped according to a measure of similarity, the entities including differing units of data and extracted from a set of documents,” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);



Regarding Claim 21
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“wherein the entities are extracted from the set of documents using natural language processing,” 
These limitations, under its broadest reasonable interpretation in light of the specification, a human could perform natural language processing for example parse sentences and therefore extracting entities from set of documents is capable of perform using pen/paper. 
“wherein the set of documents includes structured data and unstructured data, wherein the entities are extracted from the structured data using field level mappings, and wherein the entities are extracted from the unstructured data using text analytics.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could extract structured and unstructured data using evaluation and observation method based on field level of mapping. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 22
Step 1: The claim recites a system; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“wherein the entities are extracted from the set of documents using natural language processing,” 
These limitations, under its broadest reasonable interpretation in light of the specification, a human could perform natural language processing for example parse sentences and therefore extracting entities from set of documents is capable of perform using pen/paper. 
“wherein the set of documents includes structured data and unstructured data, wherein the entities are extracted from the structured data using field level mappings, and wherein the entities are extracted from the unstructured data using text analytics.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could extract structured and unstructured data using evaluation and observation method based on field level of mapping. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak et al. (US Pat. No. 9535902 B1) in view of Dean et al. (US Pat No. 8117209 B1) and further in view of Harris et al. (US 2021/0234848 A1).
Regarding claim 1 (Currently Amended)
Michalak teaches a method comprising: receiving an entity group including entities and associations of the entities grouped according to a measure of similarity, (abstract “In one embodiment, a method includes obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities. The method also includes obtaining structured data including predefined attributes associated with the entities, and com paring attributes associated with a first coreference unit with attributes associated with a second coreference unit.” And see col 25 lines 30-38 “Computing the similarity may include forming, from features that include attributes determined from the unstructured text data, a first feature vector representation of the first coreference unit, forming, from features that include attributes determined from the structured entity data, a second feature vector representation of the second coreference unit, and computing a similarity between the first feature vector and the second feature Vector.”)
the entities including differing units of data and extracted from a set of documents, (Examiner notes that data are extracted from plurality of documents see col 7 lines 5-15 “In some embodiments, the Knowledge Base 126 can be a combination of persistent storage and intelligent data caching that can enable rapid storage and retrieval of entities, concepts, relationships, text documents and related metadata. This can include the text content of messages, the categorized individual tokens and semantic token groups comprising those messages and metadata such as properties, relationships and events.”)
…
assembling a vector characterizing the entity group, (col 25 lines 30-38 “Computing the similarity may include forming, from features that include attributes determined from the unstructured text data, a first feature vector representation of the first coreference unit, forming, from features that include attributes determined from the structured entity data, a second feature vector representation of the second coreference unit, and computing a similarity between the first feature vector and the second feature Vector.”)
the assembling comprising evaluating a predefined entity analytic using the received entity group, (Examiner notes that the extract data have feature vectors and the feature vectors are being compared and evaluate to see if they are off the same entity or not see col 25 lines 1-8 “At operation 910 it is determined based on the comparison of the coreference units, whether the first coreference unit and the second coreference unit both correspond to the same entity. The method 900 may further include, in response to determining that the first coreference unit and the second coreference unit both correspond to the same entity, resolving the first coreference unit and the second coreference unit to the same entity.”)
…
evaluating a predictive analytic using the assembled vector, to determine data characterizing a first predictive output; (col 19 lines 30-37 “When a decision is made on the type of entity in the Read phase, a feature vector can be created around that particular set of tokens to make that decision. Outputs from the streaming concept resolution, from a sort of per-message stage with each entity, can put those into the right initial configuration after an initial configuration has been set up. As such, this can best match a signature of an entity to previously resolved entities as the data comes in.”)
Michalak does not teach each of the differing units of data representing a same individual, the entities selected for inclusion in the entity group based on a set of filtering conditions;
…
wherein the predefined entity analytic calculates a feature based on the received entity group and using a source document analytic for inclusion in the vector; 
…
the predictive analytic configured to remotely evaluate the assembled vector through an application programming interface;
…
the second predictive output characterizing a likelihood of occurrence of fraudulent activity associated with the entity group;
and outputting data characterizing the likelihood of occurrence.
Dean teaches wherein the predefined entity analytic calculates a feature based on the received entity group (Examiner notes that documents are ranked based on the link weights and the link is a source document to a target document as evidence by col 3 lines 1-5. Calculating a rank score include calculating feature vector from document because each document has feature vectors and the ranks for documents may be generated according to equation 1 as evidence by col 8 lines 18-29 “For example, ranks for the documents may be generated according to the function… where A is a document for which a rank is being generated, B..., B, are documents connected by backward links to document A, r(B). . . . , r(B) are the ranks of the B documents, w, ..., w, are the weights assigned to the backward links,”)
and using a source document analytic for inclusion in the vector; (col 9 lines 7-11 “Feature vectors may be generated for the links (act 520). The feature vector associated with a link may be a function of the feature data for the link. For example, the feature vector might include fields that provide feature data, such as the feature data described above, associated with the link.”)
and providing the vector to a second analytic. (Col 9 lines 12-24 “A model may then be generated (act 530). The model may be generated based on the links' positive and negative instances, the links associated feature vectors, and possibly other information in the repository. As described above, the model may include general rules and document-specific rules. The general rules are applicable across documents and the document-specific rules are applicable to specific documents. Weights may be generated for links based on the model (act 540). The weight of a link may be a function of the rules applicable to the feature data associated with the link. A links weight may reflect the probability that the link will be selected.”)
Michalak and Dean are analogous art because they are both directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak to incorporate the teaching of Dean to include ranking documents based on user behavior feature data.
One of ordinary skill in the art would have been motivated to make this modification in order to identify high quality documents “which can be a tricky problem and is made more difficult by spamming techniques” for the purpose of accurately providing links to high quality documents to end users as disclosed by Dean (col 1 lines 26-30 “Search engines attempt to return hyperlinks to web documents in which a user is interested. The goal of the search engine is to provide links to high quality documents to the user. Identifying high quality documents can be a tricky problem and is made more difficult by spamming techniques.”). 
Michalak in view of Dean does not teach the predictive analytic configured to remotely evaluate the assembled vector through an application programming interface;
…
the second predictive output characterizing a likelihood of occurrence of fraudulent activity associated with the entity group;
and outputting data characterizing the likelihood of occurrence.
Harris teaches the predictive analytic configured to remotely evaluate the assembled vector through an application programming interface; (Para [0046] “Meanwhile, data processing server 142[corresponds to remote] may be a risk scoring server that evaluates the riskiness of interactions based on known occurrences of fraud (e.g. evaluating an interaction as risky if it involves a device reported as stolen). In an embodiment, remote authentication system 130 may utilize one or more functions/services provided by data processing servers 140 to evaluate interactions for authorization purposes, and may be configured to route messages to the appropriate data processing server to perform each function.”)
…
the second predictive output characterizing a likelihood of occurrence of fraudulent activity associated with the entity group; (para [0090] “For example, the action may involve the transfer of digital currency between user devices, and device information such as device location, CPU usage, timestamp of action being taken, amount of memory, install, uninstall history, network connection history of both devices may be scanned. The scanned device information may be information that can be used to determine if the requested currency transfer is atypical and can further be used to score the action for its probability of involving a fraudulent actor.”)
and outputting data characterizing the likelihood of occurrence. (Para [0046] “Meanwhile, data processing server 142 may be a risk scoring server that evaluates the riskiness of interactions based on known occurrences of fraud (e.g. evaluating an interaction as risky if it involves a device reported as stolen). In an embodiment, remote authentication system 130 may utilize one or more functions/services provided by data processing servers 140 to evaluate interactions for authorization purposes, and may be configured to route messages to the appropriate data processing server to perform each function.”)
Michalak, Dean and Harris are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean to to include predictive output characterizing a likelihood of occurrence of fraudulent activity associated with the entity group of Harris in order to quickly predict a “probability of involving a fraudulent actor” as disclosed by Harris ((para [0090] “For example, the action may involve the transfer of digital currency between user devices, and device information such as device location, CPU usage, timestamp of action being taken, amount of memory, install, uninstall history, network connection history of both devices may be scanned. The scanned device information may be information that can be used to determine if the requested currency transfer is a typical and can further be used to score the action for its probability of involving a fraudulent actor.”)

Regarding Claims 13 and 20 
Claims 13 and 20 are directed to a system and a non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing system, cause the at least one data processor, perform the method recited in claim 1, respectively. Therefore, the rejections made to claim 1 is applied to claim 13 and 20. 
In addition, Michalak discloses “the computer-readable medium stores instructions which, when executed by one or more processors…” (col 2 lines 14-20 “In one embodiment, the computer-readable medium stores instructions which, when executed by one or more processors, cause a computer to perform functions that include obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities.”)

Regarding claim 7
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak further teaches the method further comprising extracting an entity from a document. (FIGS. 8A and 8B shows “diagrams illustrating a process for resolving entities provided in structured data with entities extracted from unstructured data, in accordance with one embodiment of the present disclosure.” Unstructured data contains document as evidence by col 6 lines 16-21 “In the Read phase (see, e.g., “Read' at block 106), unstructured data 108 (e.g., web, email, instant messaging, or social media data) and structured data 110 (e.g., customer information, orders or trades, transactions, or reference data) can be ingested and natural language processing (NLP), entity extraction, and fact extraction can be performed.”)
Regarding claim 19
Claim 19 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7.

Regarding claim 8 
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak further teaches the method further comprising assembling at least one record comprising at least one entity from at least one record source into a document. (Col 21 lines 37-48 “Structured data may be obtained from external entity storage resources such as entity data stores and/or lexicons. The entity data stores can contain entity attributes and relationships amongst entities (e.g., persons and organizations). As an example, a financial institution database may include the following pieces of information about a company: company name, stock ticker, board of director members, headquarters address, corporate id, telephone numbers, and business segment. The lexicons can be lists of names of like-typed pieces of information (e.g., names, phone numbers) that may have special significance and may be identified within unstructured text.”)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak et al. (US Pat. No. 9535902 B1) in view of Dean et al. (US Pat No. 8117209 B1) in view of Harris et al. (US 2021/0234848 A1) and further in view of Luk et al. (US Pat No. 7813944 B1). 
Regarding claim 3
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak further teaches wherein the vector includes features, (col 23 lines 47-57 “Coreference unit A may be a Sub-entity representation of the coreferent chains of mentions of entities within the unstructured text, wherein the structured attributes may be stored in attribute feature vectors. With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source 806, which may include an external data store and/or predefined lexicon. The sub-entity representation of coreference unit B may have the attributes taken from structured data received from the structured data source 806, with the attributes being stored in/as attribute feature vectors.”)
Luk teaches the features including a set of values generated by the evaluation of the predefined entity analytic using the entity group. (Col 18 lines 53-64 “The lookup tables 616 contain statistical information related to certain factors or variables. These tables are used in the variable derivation process 614 to provide the peer group risk measures for a particular policy or to provide statistics used to calculate peer group comparison variables for a given policy. Each lookup table uses a certain category or variable relative to a peer group classification scheme (e.g., SIC codes, NCCI codes, Zip codes) as its key and contains estimates of certain statistics determined from historical policy data. Each row of a table corresponds to a different value for that category or variable (e.g., different SIC code) and contains the statistic corresponding to that value”)
Michalak, Dean, Harris and Luk are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean with Harris to incorporate the teaching of Luk to include method or system for detection of insurance premium fraud or abuse using a predictive system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an automated fraud and abuse detection system using predictive modeling (statistical analyses) in order to identify policyholders having high Suspicion of premium fraud” as disclosed by Luk (col 1 lines 8-14 “This invention relates generally to the detection of insurance policyholders who make fraudulent statements, take fraudulent actions or in Some way misrepresent themselves in order to reduce the premiums they pay. In particular, the invention relates to an automated fraud and abuse detection system using predictive modeling (statistical analyses) in order to identify policyholders having high Suspicion of premium fraud.”). 
Regarding claim 15
Claim 15 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.
Regarding claim 4
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak in view of Dean with Harris does not teach wherein evaluating the predefined entity analytic includes executing the predefined entity analytic with the received entity group to compute a vector value.
Luk teaches wherein evaluating the predefined entity analytic includes executing the predefined entity analytic with the received entity group to compute a vector value. (Col 30 lines 54-63 “Direct variables are those variables that, for a given entity, depend only on the data associated with that particular entity and are independent of the data values for other entities. Such variables generally include either unmodified data taken from input tables 608a or variables that can be derived or computed from the data in input tables 608a. One example of a derived direct variable is a scalar representation of vectors of data from input tables 608a. Scalar representations may include entropy measures (such as a dot productor distance measure) or distribution measures (such as a maximum or a count of the non-Zero elements in the vector).”)
Michalak, Dean, Harris and Luk are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean with Harris to incorporate the teaching of Luk to include method or system for detection of insurance premium fraud or abuse using a predictive system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an automated fraud and abuse detection system using predictive modeling (statistical analyses) in order to identify policyholders having high Suspicion of premium fraud” as disclosed by Luk (col 1 lines 8-14 “This invention relates generally to the detection of insurance policyholders who make fraudulent statements, take fraudulent actions or in Some way misrepresent themselves in order to reduce the premiums they pay. In particular, the invention relates to an automated fraud and abuse detection system using predictive modeling (statistical analyses) in order to identify policyholders having high Suspicion of premium fraud.”). 

Regarding claim 16
Claim 16 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4.

Regarding claim 5
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak further teaches wherein the predefined entity analytic includes a count, a sum, a standard deviation, a distinct, an external query, (col 21 lines 1-6 “structured data may be received from an external structured data store that stores attributes associated with one or more entities. The external structured data may have been pre prepared in the form of an XML file, and a unique identifier may have been pre-specified for each entity in the external data set. In other words, representations of external data may be pre-prepared before it is ingested. The external data may be ingested through a workflow that is distinct from the ingestion processes associated with Local Analytics (e.g., Read functions).”)
Michalak in view of Dean with Harris does not teach wherein the predefined entity analytic includes a count, a sum, a standard deviation, a distinct, an external query, a complex logic script, a time-series analytic a time-window analytic, or a source document analytic.
Luk teaches wherein the predefined entity analytic includes a count, a sum, a standard deviation, a distinct, an external query, a complex logic script, a time-series analytic a time-window analytic, or a source document analytic. (col 9 lines 38-45 “The variable derivation process derives from the database the appropriate variables for the selected policies and pro vides them as inputs to the predictive model and the rule based analysis. The variable derivation process may use lookup tables to obtain peer comparison variables, which tables contain statistics (e.g., means, standard deviations, fraud rates, etc.) derived from historical data for selected defined peer groups of policies”)
Michalak, Dean, Harris and Luk are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean with Harris to incorporate the teaching of Luk to include method or system for detection of insurance premium fraud or abuse using a predictive system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an automated fraud and abuse detection system using predictive modeling (statistical analyses) in order to identify policyholders having high Suspicion of premium fraud” as disclosed by Luk (col 1 lines 8-14 “This invention relates generally to the detection of insurance policyholders who make fraudulent statements, take fraudulent actions or in Some way misrepresent themselves in order to reduce the premiums they pay. In particular, the invention relates to an automated fraud and abuse detection system using predictive modeling (statistical analyses) in order to identify policyholders having high Suspicion of premium fraud.”). 
Regarding claim 17
Claim 17 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.

Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak et al. (US Pat. No. 9535902 B1) in view of Dean et al. (US Pat No. 8117209 B1) in view of Harris et al. and further in view of Ripley et al. (US 2016/0127195 A1). 
Regarding claim 6 (Currently Amended)
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak in view of Dean with Harris does not teach the method further comprising providing the vector to a second analytic, a decision analytic configured to provide electronic data corresponding to a decision generated by applying one or more rules to the vector; or a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; and providing electronic data corresponding to the classification.
Ripley teaches the method further comprising providing the vector to a second analytic, wherein the second analytic includes: a predictive analytic configured to generate electronic data corresponding to a predictive output; para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262.”)
a decision analytic configured to provide electronic data corresponding to a decision generated by applying one or more rules to the vector; (para [0046] “The decision model analytics 250 can accept the vector 230 and execute the decision model analytics 250 (e.g. Blaze, Drools) to make a decision 252 about a course of action. The decision 252 can be restricted by one more rules that can be integrated into the execution of the decision model analytics 250. For example, the rule might say “assert fact: auto body shop >20 miles from claimant home address' and “assert fact: same car involved in 2 accidents”)
or a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; (para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262. The description can classify the vector 230, the network 212, or any other quantity or data structure according to a rule set. For example, the descriptive model can examine a network 212 and classify the network 212 as a Claimant/Provider Collusion Ring” network 212. The classification 262 can then be transmitted to the user, or as dis cussed below, returned to one or more analytics for further analysis.”)
and providing electronic data corresponding to the classification. (Para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262.”)
Michalak, Dean, Harris and Ripley are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean with Harris to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 

Regarding claim 18
Claim 18 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6.

Regarding claim 9 
Michalak in view of Dean with Harris teaches the method of claim 6. 
Michalak further teaches wherein the receiving is by an entity group analyzer and from an entity group assembler; (col 2 lines 14-20 “In one embodiment, the computer-readable medium stores instructions which, when executed by one or more processors[corresponds to entity group assembler], cause a computer to perform functions that include obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities.”)
the assembling of the vector is using the entity group analyzer; (col 2 lines 14-20 “In one embodiment, the computer-readable medium stores instructions which, when executed by one or more processors, cause a computer to perform functions that include obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities.”)
Michalak in view of Dean with Harris does not teach and the providing the vector to the second analytic is performed by the …group analyzer.
Ripley teaches and the providing the vector to the second analytic is performed by the …group analyzer. (Para [0032] “The network analyzer 220 can reduce the dimensionality of the network 212 into a vector 230 and transmit the vector 230 to analytics such as a predictive model analytic 240[corresponds to second analytic], a decision model analytic 250, and/or a descriptive model analytic 260. The analytics can provide an output 270, which can be a prediction 242, a decision 252, and/or a classification 262. The output 270 can be passed back to the network 212 analyzer further analysis.”)
Michalak, Dean, Luk and Ripley are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean with Luk to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 

Regarding claim 10
Michalak in view of Dean with Harris and Ripley teaches the method of claim 9. 
Michalak further teaches wherein the receiving, the assembling, and the providing is performed by at least one data processor forming part of at least one computing system. (Col 2 lines 14-20 “In one embodiment, the computer-readable medium stores instructions which, when executed by one or more processors, cause a computer to perform functions that include obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities.”)

Regarding claim 11 
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak further teaches the method further comprising: extracting the entities from the set of documents; (FIGS. 8A and 8B shows “diagrams illustrating a process for resolving entities provided in structured data with entities extracted from unstructured data, in accordance with one embodiment of the present disclosure.” Unstructured data contains document as evidence by col 6 lines 16-21 “In the Read phase (see, e.g., “Read' at block 106), unstructured data 108 (e.g., web, email, instant messaging, or social media data) and structured data 110 (e.g., customer information, orders or trades, transactions, or reference data) can be ingested and natural language processing (NLP), entity extraction, and fact extraction can be performed.”)
persisting the entities in an entity store; (col 21 lines 37-41 “Structured data may be obtained from external entity storage resources such as entity data stores and/or lexicons. The entity data stores can contain entity attributes and relationships amongst entities (e.g., persons and organizations).”)
persisting the documents in a document store; (col 8 lines 60-65 “Global Analytics 112 can Support incremental updates Such that, rather than having to reprocess an entire data corpus whenever new documents are added to the Knowledge Base 126, analytics performed on the new data can be incorporated with the analysis already contained in the Knowledge Base 126.”)
assembling the entities into the entity group; (col 25 lines 30-38 “Computing the similarity may include forming, from features that include attributes determined from the unstructured text data, a first feature vector representation of the first coreference unit, forming, from features that include attributes determined from the structured entity data, a second feature vector representation of the second coreference unit, and computing a similarity between the first feature vector and the second feature Vector.”)
Michalak in view of Dean with Harris does not teach and evaluating second analytic using the vector; wherein the second analytic includes: a decision analytic configured to provide electronic data corresponding to a decision generated by applying one or more rules to the vector; or Attorney Docket No. 35006-802001USa descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; and providing electronic data corresponding to the classification.
Ripley teaches and evaluating the second analytic using the vector; (FIG. 4 item 312 pass vector to model[corresponds to second analytic] and item 314 generate output after evaluation is done by the model.)
wherein the second analytic includes: a predictive analytic configured to generate electronic data corresponding to a predictive output; (para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262.”)
a decision analytic configured to provide electronic data corresponding to a decision generated by applying one or more rules to the vector; (para [0046] “The decision model analytics 250 can accept the vector 230 and execute the decision model analytics 250 (e.g. Blaze, Drools) to make a decision 252 about a course of action. The decision 252 can be restricted by one more rules that can be integrated into the execution of the decision model analytics 250. For example, the rule might say “assert fact: auto body shop >20 miles from claimant home address' and “assert fact: same car involved in 2 accidents”)
or Attorney Docket No. 35006-802001USa descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; 
generating a classification of the vector or the entity group based on at least the rule set; (para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262. The description can classify the vector 230, the network 212, or any other quantity or data structure according to a rule set. For example, the descriptive model can examine a network 212 and classify the network 212 as a Claimant/Provider Collusion Ring” network 212. The classification 262 can then be transmitted to the user, or as dis cussed below, returned to one or more analytics for further analysis.”)
and providing electronic data corresponding to the classification. (Para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262.”)
Michalak, Dean, Harris and Ripley are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean with Harris to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 

Regarding claim 12 
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak further teaches wherein the predefined entity analytic calculates a feature using logic, the logic including a count, a sum, a standard deviation, a distinct, an external query, (col 21 lines 1-6 “structured data may be received from an external structured data store that stores attributes associated with one or more entities. The external structured data may have been pre prepared in the form of an XML file, and a unique identifier may have been pre-specified for each entity in the external data set. In other words, representations of external data may be pre-prepared before it is ingested. The external data may be ingested through a workflow that is distinct from the ingestion processes associated with Local Analytics (e.g., Read functions).”)
Michalak in view of Dean with Harris does not teach a complex logic script, a time-series analytic, or a time-window analytic.
Ripley teaches a complex logic script, a time-series analytic, (Para [0042] “Examples of the types of queries that the network analytics 228 can address are "calculate the average dollaramount of transactions going between Person A and Person B.” “does this graph contains a record from a watch list,” “is this graph fully connected.” “does this graph contain a middle-man structure?” The network analytics 228 can also analyze time-series data to determine, among other things, the change in or trends of the network 212 over time.”) a time-series analytic, or a time-window analytic.
Michalak, Dean, Harris and Ripley are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean with Harris to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak et al. (US Pat. No. 9535902 B1) in view of Dean et al. (US Pat No. 8117209 B1) in view of Harris et al. and further in view of Zhu et al. (US 2008/0301120 A1). 
Regarding claim 21 (New)
Michalak in view of Dean with Harris teaches the method of claim 1. 
Michalak in view of Dean with Harris does not teach the method further teaches wherein the entities are extracted from the set of documents using natural language processing, wherein the set of documents includes structured data and unstructured data, wherein the entities are extracted from the structured data using field level mappings, and wherein the entities are extracted from the unstructured data using text analytics.
Zhu teaches the method further teaches wherein the entities are extracted from the set of documents using natural language processing, (para [0058] “For example, the timeline extraction tool may parse each Source document for each reference to an extracted entity, using natural language processing techniques for identifying whether that reference was accompanied by a temporal reference. In some cases, this may be explicit, such as in the sentence “On Jul. 4, 2005 Mike set off fireworks.””)
wherein the set of documents includes structured data and unstructured data, (para [0075] “A robot may be used to gather data from a particular website and return that data to a relational database or other data store. Robots are useful to collect large amounts of structured, unstructured and/or semi-structured data in an automated manner. The robots are used to search a particular website or a uniform resource locator (URL) destination for documents pertaining to predetermined criteria, and are configured to be scheduled to perform searching operations at regular intervals.”) 
wherein the entities are extracted from the structured data using field level mappings, (para [0052] “An exemplary entity extraction engine 110 uses both NLP and statistical processors, such as the Bayesian theory processor explained above. The list of extracted entities may be structured using a markup language such as XML, to associate the extracted entity with additional information Such as the data document from which it was extracted, the category of the entity (for example, “location”, “person”, “organization'), the date of extraction or other information.”)
and wherein the entities are extracted from the unstructured data using text analytics. (Para [0036] “Natural language processors refer to category of processing engines which are used to analyze unstructured text and to extract certain types of information. Natural language processors may be used as to extract entities from unstructured data. An entity extraction engine, as described in more detail below, extracts important or relevant nouns, magnitudes, and/or numbers from a document.”)
Michalak, Dean, Harris and Zhu are analogous art because they are all directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak in view of Dean with Harris to incorporate the teaching of Zhu to include a method or system for managing the extraction and processing of unstructured, semi-structured and structured data.
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method or system for “allowing future searching and retrieval and preventing the need for repeating processing efforts to regenerate the relevant data or structure” as disclosed by Zhu (para [0007] “The structured data may be stored in a XML database, allowing future searching and retrieval and preventing the need for repeating processing efforts to regenerate the relevant data or structure. Alternatively, staying with the relational example, information expressed in the extensible markup language (XML) may be parsed and stored in a relational database, allowing future searching and retrieval and preventing the need for repeating processing efforts to regenerate the relevant data or structure”). 
Regarding claim 22
Claim 22 recites analogous limitations to claim 21 and therefore is rejected on the same ground as claim 21. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./           Examiner, Art Unit 2126        
/ANN J LO/           Supervisory Patent Examiner, Art Unit 2126